     Case 4:20-cv-00552-RM-LAB Document 21 Filed 02/26/21 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Elite Performance LLC,                           No. CV-20-00552-TUC-RM (LAB)
10                 Plaintiff,                         ORDER
11   v.
12   Echelon Property & Casualty Insurance
     Company,
13
                   Defendant.
14
15          Pending before the Court is Plaintiff Elite Performance LLC’s Motion to Remand
16   (Doc. 4), and Magistrate Judge Leslie A. Bowman’s Report and Recommendation

17   (“R&R”) (Doc. 14), recommending that the Motion to Remand be denied. Plaintiff filed
18   an Objection to the R&R (Doc. 15), to which Defendant Echelon Property & Casualty

19   Insurance Company responded (Doc. 18). For the following reasons, the R&R will be

20   accepted and adopted in full and the Motion to Remand will be denied.
21   I.     Background
22          Plaintiff brought this action in Pima County Superior Court on December 4, 2020.

23   (Doc. 1.) Plaintiff alleges that, in a prior lawsuit, it obtained a stipulated judgment of

24   $475,000.00 against Defendant’s insureds—AC/DC Electric, Inc. (“AC/DC”), its owner

25   Daniel Fazio, and his wife Monica Fazio (collectively, the “Insureds”)—based on

26   AC/DC’s negligent work at a property owned by Plaintiff. (Doc. 1-3 at 3-6.)1 Defendant
27   denied coverage in the prior suit, and the Insureds assigned to Plaintiff their claims
28   1
       All record citations herein refer to the page numbers generated by the Court’s electronic
     filing system.
     Case 4:20-cv-00552-RM-LAB Document 21 Filed 02/26/21 Page 2 of 5



 1   against Defendant, pursuant to Damron v. Sledge, 460 P.2d 997 (Ariz. 1969). (Id. at 4-5,
 2   8.) In the present action, Plaintiff alleges claims for breach of contract and insurance bad
 3   faith, seeking to recover reimbursement of attorneys’ fees and costs from the underlying
 4   suit against the Insureds, as well as the outstanding balance due on the $475,000.00
 5   judgment from that suit. (Id. at 7-9)
 6          Defendant removed the action to this Court based on diversity jurisdiction. (Doc.
 7   1.) In its Notice of Removal, Defendant avers that Plaintiff is an Arizona limited liability
 8   company with its principal place of business in Arizona; Defendant is an Illinois
 9   corporation with its principal place of business in Illinois; and over $75,000 is in
10   controversy. (Id. at 1-2.) Plaintiff filed a Motion to Remand, arguing that the Arizona
11   citizenship of the Insureds is imputed to Defendant under 28 U.S.C. § 1332(c)(1), and
12   thus that complete diversity of citizenship does not exist between the parties. (Doc. 4.)
13   II.    Standard of Review
14          A district judge “may accept, reject, or modify, in whole or in part, the findings or
15   recommendations” made by a magistrate judge. 28 U.S.C. § 636(b)(1). The district
16   judge must “make a de novo determination of those portions” of the magistrate judge’s
17   “report or specified proposed findings or recommendations to which objection is made.”
18   Id.
19   III.   Discussion
20          District courts have diversity jurisdiction of civil actions between citizens of
21   different states in which the matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a).
22   A corporation is deemed a citizen of the state in which it has been incorporated and the
23   state in which it has its principal place of business, “except that in any direct action
24   against the insurer of a policy or contract of liability insurance . . . to which action the
25   insured is not joined as a party-defendant,” the insurer is also deemed a citizen of the
26   state “of which the insured is a citizen.” 28 U.S.C. § 1332(c)(1)(A).
27          The R&R finds that the “direct action” provision of § 1332(c)(1) is inapplicable
28   here because this lawsuit is not a direct action. (Doc. 14. at 3-5.) In reaching this


                                                -2-
     Case 4:20-cv-00552-RM-LAB Document 21 Filed 02/26/21 Page 3 of 5



 1   conclusion, the R&R analyzes case law interpreting § 1332(c)(1), as well as the
 2   legislative history of the statute. (Id.)
 3          In its Objection to the R&R, Plaintiff argues that this case is a direct action based
 4   on a dictionary definition of that term and because Plaintiff is bringing suit against
 5   Defendant without joining the Insureds. (Doc. 15 at 3-4, 6.) Plaintiff further argues that
 6   it is inappropriate to “[r]esort[] to legislative history” in interpreting § 1332(c)(1) because
 7   the statute uses the word “any” and thus should be interpreted expansively. (Doc. 15 at
 8   1-5.) Plaintiff concedes that Arizona does not have a direct action statute, but it argues
 9   that if Congress intended § 1332(c)(1) to be limited to cases brought under a direct action
10   statute, it would have drafted the statutory language to refer not to “direct actions” but
11   instead to actions “brought under a direct action statute.” (Id. at 5 (internal quotation
12   marks omitted).) Plaintiff also argues that the insurance policy at issue allows for a direct
13   action because it permits an entity to sue Defendant to recover on a final judgment
14   against an insured of Defendant. (Id. at 5-6.) In response to Plaintiff’s Objection,
15   Defendant argues that the language of 28 U.S.C. § 1332(c)(1) and the insurance policy at
16   issue, as well as all cases interpreting § 1332(c)(1) and the statute’s legislative history,
17   make clear that this case is not a direct action. (Doc. 18.)
18          Because “the meaning of ‘direct action’” in 28 U.S.C. § 1332(c)(1) “is not clear
19   from the statutory language,” the statute’s “legislative history must be consulted.”
20   Searles v. Cincinnati Ins. Co., 998 F.2d 728, 730 (9th Cir. 1993). The legislative history
21   reveals that § 1332(c)(1) was enacted to eliminate diversity jurisdiction in cases in which
22   the tortfeasor and the injured party are both residents of the same state but a state’s
23   “‘direct action’ statute” allows the case to “be brought directly against a foreign
24   insurance carrier without joining the local tort-feasor as a defendant.” Northbrook Nat’l
25   Ins. Co. v. Brewer, 493 U.S. 6, 9-10 (1989) (emphasis and internal quotation marks
26   omitted). In light of § 1332(c)(1)’s legislative history, “[c]ourts have uniformly defined
27   the term ‘direct action’ as used in this section as those cases in which a party suffering
28   injuries or damage for which another is legally responsible is entitled to bring suit against


                                                  -3-
     Case 4:20-cv-00552-RM-LAB Document 21 Filed 02/26/21 Page 4 of 5



 1   the other’s liability insurer without joining the insured or first obtaining a judgment
 2   against him.” Beckham v. Safeco Ins. Co. of Am., 691 F.2d 898, 901-02 (9th Cir. 1982).
 3   An insurance bad faith action is not a “direct action” under § 1332(c)(1) because it does
 4   not seek to impose liability on an insurer for the negligence of an insured but, instead,
 5   seeks to impose liability on the insurer “for its own tortious conduct.” Id. at 902; see also
 6   Searles, 998 F.2d at 728, 730.
 7          It is undisputed that Arizona does not have a direct action statute. (See Doc. 15 at
 8   5.) Plaintiff could not have brought this action without first obtaining a judgment against
 9   the Insureds and being assigned their claims against Defendant.            The fact that the
10   insurance policy at issue allows an entity to sue Defendant to recover on a final judgment
11   against an insured of Defendant (see Doc. 15 at 5-6) does not mean that the policy allows
12   for a “direct action,” because a case is not a direct action if a plaintiff must first obtain a
13   judgment against a tortfeasor in order to bring suit against the tortfeasor’s liability
14   insurer. Beckham, 691 F.2d at 901-02. Plaintiff’s arguments are contrary to binding
15   precedent and fail to cast any doubt on the reasoning and analysis of the R&R. Because
16   this is not a direct action, § 1332(c)(1)(A) is inapplicable.
17          For purposes of diversity jurisdiction, Defendant is a citizen of Illinois, where it is
18   incorporated and has its principal place of business, and Plaintiff is a citizen of Arizona.
19   (Doc. 1.)   There is complete diversity of citizenship between the parties, and over
20   $75,000 is in controversy. Accordingly, this Court has diversity jurisdiction under 28
21   U.S.C. § 1332, and Plaintiff’s Motion to Remand will be denied.
22          IT IS ORDERED that the Report and Recommendation (Doc. 14) is accepted
23   and adopted in full.
24          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (Doc. 4) is
25   denied.
26   ....
27   ....
28   ....


                                                  -4-
     Case 4:20-cv-00552-RM-LAB Document 21 Filed 02/26/21 Page 5 of 5



 1         IT IS FURTHER ORDERED that this case remains referred to Magistrate Judge
 2   Leslie A. Bowman for pretrial proceedings and report and recommendation, in
 3   accordance with the provisions of 28 U.S.C. § 636(b)(1) and LRCiv 72.1 and 72.2.
 4         Dated this 25th day of February, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
